DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: that the amendment to the claim languages filed on 2/22/21 has been fully considered and the previous formal matter has been removed.    Further , the prior art does not teach or fairly suggest the specific method limitations of “coating a liquefied metal material over the flexible insulating layer, and solidifying the liquefied metal material to form an anti-electromagnetic interference (anti-EMI) layer, and controlling the thickness of the anti-EMI layer to be less than 18pm through coating so as to form the flexible printed circuit board; wherein the liquefied flexible insulating material comprises one of liquid polyimide (PI) and liquid polyethylene terephthalate (PET); wherein the liquefied metal material comprises one of liquid aluminum and liquid silver; wherein the thickness of the flexible insulating layer is from 4µm-6µm” this in conjunction w/ the rest of the limitation set forth in the claims (see claim 1 as amended).   Accordingly, claims 1-15 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569.  The examiner can normally be reached on M-TH ~6:00-4:30.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt